Oo CO ~s BD Wwe

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SHUMAN SNYDER

LLP

Case 3:20-cv-04176-SK Document 11 Filed 08/10/20 Page 1 of 2

J. ROBERT SHUMAN, JR. (SBN 100236)
shu@ shusny.com

KRISTEN L. McMICHAEL (SBN 193343)
kristi@shusny.com

SHUMAN SNYDER LLP

525 Middlefield Road, Suite 140

Menlo Park, CA 94025

Tel: 650.443.5100

Fax: 650.644.3348

Attorneys for Defendants ATIEVA USA, INC.
SEVERANCE BENEFIT PLAN
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
DOUGLAS COATES, CASE NO. 3:20-CV-04176-SK
Plaintiff, CERTIFICATION OF INTERESTED
ENTITIES OR PERSONS

Vv.

ATIEVA USA, INC. SEVERANCE
BENEFIT PLAN,

Defendant.

 

 

 

Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed corporation
has a financial interest in the subject matter in controversy or in a party to the proceeding: Atieva

USA, Inc. (the “Plan Sponsor” of Defendant Atieva USA, Inc. Severance Benefit Plan).

DATED: August #2, 2020

SHUMAN SNYDER LLP

  

Atigrneys for Defendant ATIEVA USA, INC.
SEVERANCE PLAN

-|-

 

CERTIFICATION OF INTERESTED ENTITIES OR PERSONS (CASE NO. 3:20-CV-04176-SK)

 
oe fo ON HN tH OS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

SHUMAN SNYDER

LLP

 

Case 3:20-cv-04176-SK Document 11 Filed 08/10/20 Page 2 of 2

PROOF OF SERVICE

Iam a resident of the State of California, over the age of eighteen years, and not a party to
the within action. My business address is Shuman Snyder LLP, 525 Middlefield Road, Suite 140,
Menlo Park, California 94025. On August 10, 2020, I served the within documents:

DEFENDANT’S CERTIFICATION OF INTERESTED ENTITIES GR PERSONS

(X) By ECF. I caused such document(s) to be served on all parties who have appeared in the
action by and through the Court’s electronic filing system and in accordance with Northern

District of California Local Rule 5-1.

( ) By placing said document(s) listed above in a sealed Federal Express envelope, affixing a
pre-paid air bill for priority overnight delivery, and causing same to be delivered to a Federal

Express agent for delivery to the person(s) set forth below.

( ) By placing said document(s) in a sealed envelope, and causing said envelope to be deposited
with the United States Mail at Menlo Park, California, addressed for delivery to the person(s)

set forth below.

Michael J. Korda

Kraw Law Group, APC
605 Ellis St., Suite 200
Mountain View, CA 94043
mkorda@kraw.com

I declare under penalty of perjury that the foregoing is true and correct, and that this
declaration was executed at Menlo Park, California on the date first herein above written.

 

 

PROOF OF SERVICE

 
